Citation Nr: 1534245	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  13-33 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for peripheral vascular disease (PVD) (claimed as right leg amputation) as secondary to the service-connected disability of ischemic heart disease (IHD).

2.  Entitlement to a temporary total evaluation based on surgery necessitating convalescence (TTE).

3.  Entitlement to service connection for neuropathy of the left lower extremity (also claimed as PVD secondary to IHD).  

4.  Entitlement to service connection for an acquired psychiatric disorder.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to February 1973.

These matters come before the Board of Veterans' Appeals (the Board) from March 2011, January 2012, and May 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

Based on the medical evidence of record, and in light of the holding in Clemons v. Shinseki, the Veteran's claim for service connection for PTSD has been recharacterized as noted above.  23 Vet. App. 1 (2009) (holding that when a Veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran claims service connection for PVD as secondary to his service-connected IHD.  Under 38 U.S.C.A. § 5103A(d)(2) (West 2014), VA must provide a medical examination and, or, obtain a medical opinion, when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service or a service-connected disability; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances under which a VA examination is required).  The third element, that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.  

The Veteran has not been afforded a VA examination for his claimed PVD of the bilateral lower extremities.  Moreover, the Board notes that VA diabetes mellitus examinations conducted in June 2012 and September 2013 noted the Veteran had no complications of diabetes mellitus, presumably including peripheral neuropathy.  However, in the September 2013 VA examiner's closing remarks, he stated that the Veteran's arteriosclerotic cardiovascular disease and peripheral neuropathy pre-dated his diagnosis of diabetes mellitus, suggesting the Veteran may have a diagnosis of peripheral neuropathy.  Thus, clarification on this point is required.

Service connection may be granted on a direct basis or as a disability secondary to an already service-connected disability.  On a secondary basis, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509 (1998).

The first two McLendon elements are met, in that the Veteran has a diagnosis of PVD and he is service-connected for IHD and diabetes mellitus.  As to the third element, the Veteran submitted a January 2014 letter from his treating physician's assistant, which stated that it was as likely as not that the Veteran's coronary artery disease [which is encompassed by IHD] was present at the time his PVD occurred, but was asymptomatic at the time.  The March 2011 rating decision noted that the Veteran's IHD was diagnosed 6 years after his PVD; thus, the January 2014 letter, given the "low" standard for the third McLendon element and read most favorably to the Veteran, seems to suggest a possible relationship between the PVD and the IHD.  As there is evidence that suggests a possible relationship the Veteran's service-connected IHD and his diagnosed PVD, a medical opinion would be helpful in deciding the secondary service connection theory of entitlement.  Therefore, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record.  38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon, 20 Vet. App. at 83.  

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Veteran was afforded a VA examination in March 2012, wherein he was given diagnoses of major depressive disorder, adjustment disorder with anxiety, and alcohol dependence in sustained full remission.  The examiner reported that a diagnosis of PTSD was not indicated.  Moreover, she concluded that the Veteran's major depressive disorder was "not considered the result of his trauma, but rather life events related to [alcohol] dependence."  March 2012 VA examination report, pg. 14.  However, the examiner's opinion was not supported by any rationale; thus, the Board cannot find this opinion adequate.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this regard, the Board notes that a February 2010 Mental Health Outpatient Note indicated that the Veteran's depression was secondary to peripheral artery [vascular] disease, tinnitus, and hearing loss.  As the Veteran is service-connected for tinnitus and has a pending appeal for PVD, as discussed below, these potential etiologies must also be developed.

As the service connection claims are being remanded, the outcome of which could impact the outcomes of the Veteran's claims for a TTE and TDIU, the Board finds that these claims are inextricably intertwined with the remanded claims and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment and evaluation records.  All records received should be associated with the Veteran's electronic claims folder.

2.  The Veteran also should be asked to clarify whether he filed a claim for disability benefits with the Social Security Administration (SSA).  See April 2010 VA treatment record indicating that the Veteran was referred for assistance with application for SSA disability benefits.  Take any necessary development action if the Veteran responds that he did file an application.   

3.  Next, schedule the Veteran for an appropriate examination to determine the nature and etiology of his right and left lower extremity disabilities.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Following examination of the Veteran, the examiner should, in light of the examination findings and the service and post-service medical evidence of record, provide the following opinions:

a)  Does the Veteran have a diagnosis of peripheral neuropathy of the left lower extremity?  If so, whether it is at least as likely as not (50 percent or greater probability) that it is due to or caused by his service-connected diabetes mellitus.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any peripheral neuropathy of the left lower extremity was aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected diabetes mellitus.  If the examiner determines that peripheral neuropathy is aggravated by the service-connected diabetes mellitus, the examiner should report the baseline level of severity of the peripheral neuropathy prior to the onset of aggravation.  If some of the increase in severity of the peripheral neuropathy is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any PVD of the right and left lower extremities was caused by or due to the Veteran's service-connected IHD.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any PVD of the right and left lower extremities was aggravated (i.e., permanently worsened beyond the natural progress of the disease) by the Veteran's service-connected IHD.  If the examiner determines that PVD is aggravated by the service-connected IHD, the examiner should report the baseline level of severity of the PVD prior to the onset of aggravation.  If some of the increase in severity of the PVD is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, return the Veteran's claims file to the examiner who conducted his March 2012 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is not available, another examiner should be asked to review the claims file and answer the questions posed below.  Alternatively, if a new examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred.  Based on the review of the Veteran's claims file, the examiner is asked to provide an opinion on the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder present at any time during the pendency of this claim is related to the Veteran's active service.

b)  Whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder present at any time during the pendency of this claim was caused by or due to the Veteran's service-connected tinnitus, or to PVD.

c)  Whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder present at any time during the pendency of this claim was aggravated (i.e., permanently worsened beyond the natural progress of the disease) the Veteran's service-connected tinnitus, or to PVD.  If the examiner determines that any acquired psychiatric disorder is aggravated by the service-connected tinnitus, or by PVD, the examiner should report the baseline level of severity of the psychiatric disorder prior to the onset of aggravation.  If some of the increase in severity of the psychiatric disorder is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

A rationale for any opinion offered is requested.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

5.  After receipt of the above, undertake any additional development necessary in light of the evidence received.  Then readjudicate the Veteran's claims.  If a complete grant of the benefits requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




